I am not entirely satisfied that the plaintiff's innocence and not his negligence led to his failure to appear before the justice court. However, I would readily give him the benefit of the doubt were it not for the fact that I am convinced that he is liable for the payment of the bill.
The books of the defendant as well as the delivery slips all indicate definitely that the credit was extended to him.
In a new trial of the case the court could come to only one conclusion and that is that the plaintiff is indebted to the defendant in the amount for which judgment was obtained. For this reason it would be futile to grant a new trial.
   The issues are found and judgment may be entered for the defendant to recover its costs.